           Case 5:17-cv-00879-J Document 97-1 Filed 04/27/20 Page 1 of 6
                        EXHIBIT A – PROPOSED CONSENT DECREE


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

 EQUAL EMPLOYMENT                              )
 OPPORTUNITY COMMISSION,                       )
                                               )
       Plaintiff,                              )
                                               ) Civil Case No. 17‐cv‐00879‐J
 and                                           )
                                               )
 WILBERT GLOVER,                               )
                                               )
      Plaintiff-Intervenor,                    )
                                               )
 v.                                            )
                                               )
 HORIZONTAL WELL DRILLERS,                     )
 LLC,                                          )
                                               )
      Defendant.                               )


                                  CONSENT DECREE

1.      Plaintiff Equal Employment Opportunity Commission (“EEOC”) filed this action

against Defendant Horizontal Well Drillers, LLC (“HWD”) to enforce provisions of Title

I of the Americans with Disabilities Act of 1990, the Age Discrimination in Employment

Act of 1967, Title II of the Genetic Information Non-Discrimination Act of 2008, and

Title VII of the Civil Rights Act of 1964, to correct alleged unlawful employment actions

on the basis of age, disability, and genetic information, and to provide appropriate relief

to Charging Party Wilbert Glover and other employees and job applicants harmed as a

result of HWD’s alleged unlawful employment actions. Glover intervened in this action

on October 30, 2017.
          Case 5:17-cv-00879-J Document 97-1 Filed 04/27/20 Page 2 of 6



2.     In light of the cessation of HWD’s business operations and in the interest of

reaching a negotiated resolution of this case, the parties agree that this action should be

finally resolved by entry of this Decree and that this Decree is fair, reasonable, and not

contrary to law.

3.     The parties agree to the jurisdiction of this Court over the subject matter of this

action and the parties to the case.

 THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                                  MONETARY RELIEF

4.     Judgment is entered in favor of the Commission and Plaintiff-Intervenor and

against HWD in the amount of Six Hundred Fifty Thousand Dollars ($650,000.00).

5.     As set forth in a separate Order for Payment and Distribution of Settlement Funds,

incorporated by reference, HWD shall pay the full judgment to the Clerk of the Court,

who will then distribute One Hundred Fifty Thousand Dollars ($150,000.00) to Wilbert

Glover and his attorneys and Five Hundred Thousand Dollars ($500,000.00) to other

aggrieved individuals identified by the EEOC.

6.     In the event of non-payment, it is acknowledged that the monetary relief provided

for herein is a debt owed to and collectible by the United States, or its proxy,

notwithstanding that Glover or any aggrieved individual is the ultimate beneficiary of

such monetary relief.

7.     The receipt of monetary relief by any aggrieved individual shall not be

conditioned upon his or her agreement to: (a) maintain as confidential the terms of this

Decree or the facts of the case; (b) waive his/her statutory right to file a charge for future

                                               2
          Case 5:17-cv-00879-J Document 97-1 Filed 04/27/20 Page 3 of 6



conduct with any federal or state anti-discrimination agency; (c) a non-disparagement

agreement; (d) execute a general release; or (e) any other terms or conditions not

explicitly stated in this Decree.

8.     Prior to receiving payment under this Consent Decree, Glover will sign a

Settlement Agreement and Release, by and between himself and HWD and which is

incorporated by reference, and each aggrieved individual will sign a release in the form

of Exhibit 1.

9.     By entering into this Consent Decree, the parties intend to resolve only the charge

of discrimination filed by Glover, the claims brought by the EEOC, and the claims

Glover brought or could have brought in this lawsuit.

10.    This Court shall retain jurisdiction to ensure compliance with this Decree.

11.    This Decree shall remain in effect until HWD has fulfilled all its terms and all

settlement funds have been paid, after which the EEOC and Glover will file a satisfaction

of judgment and the case shall be administratively closed.

12.    Each party shall bear its own costs.

IT IS SO ORDERED.

DATE: ________________              _______________________________
                                    HONORABLE BERNARD M. JONES
                                    UNITED STATES DISTRICT JUDGE




                                              3
Case 5:17-cv-00879-J Document 97-1 Filed 04/27/20 Page 4 of 6



                     ENTERED AND APPROVED:

                     FOR PLAINTIFF EQUAL EMPLOYMENT
                     OPPORTUNITY COMMISSION:

                     SHARON FAST GUSTAFSON
                     General Counsel

                     GWENDOLYN YOUNG REAMS
                     Associate General Counsel

                     /s/ Andrea G. Baran
                     ANDREA G. BARAN, MO Bar No. 46520
                     Regional Attorney
                     C. FELIX MILLER, MO Bar No. 28309
                     Supervisory Trial Attorney
                     EQUAL EMPLOYMENT
                     OPPORTUNITY COMMISSION
                     St. Louis District Office
                     1222 Spruce St., Room 8.100
                     St. Louis, MO 63103
                     (314) 539-7914 (telephone)
                     (314) 539-7895 (fax)
                     andrea.baran@eeoc.gov
                     felix.miller@eeoc.gov

                     PATRICK J. HOLMAN, OBA No. 21216
                     Senior Trial Attorney
                     LAUREN W. JOHNSTON, OBA NO. 22341
                     Senior Trial Attorney
                     Equal Employment Opportunity Commission
                     Oklahoma City Area Office
                     215 Dean A. McGee Ave., Suite 524
                     Oklahoma City, OK 73102
                     (405) 231-4363 (telephone)
                     (405) 231-4375 (fax)
                     patrick.holman@eeoc.gov
                     lauren.johnston@eeoc.gov

                     ATTORNEYS FOR PLAINTIFF




                              4
Case 5:17-cv-00879-J Document 97-1 Filed 04/27/20 Page 5 of 6



                     FOR PLAINTIFF-INTERVENOR WILBERT
                     GLOVER:

                     /s/ Jonathan E. Shook
                     JONATHAN E. SHOOK, OBA 17343
                     Shook & Johnson, PLLC
                     7420 S. Yale Ave.
                     Tulsa, OK 74136
                     918.293.1122 (phone)
                     918.293.1133 (fax)
                     jshook@shookjohnson.com

                     ATTORNEY FOR PLAINTIFF-INTERVENOR

                     FOR DEFENDANT HORIZONTAL WELL
                     DRILLERS LLC:

                     /s/ John H. Tucker
                     JOHN H. TUCKER, OBA NO. 9110
                     DENELDA L. RICHARDSON, OBA NO. 20103
                     Rhodes Hieronymus Jones Tucker & Gable, PLLC
                     P.O. Box 21100
                     Tulsa, OK 74121
                     918.582.1173 (phone)
                     918.592.3390 (fax)
                     jtucker@rhodesokla.com
                     drichardson@rhodesokla.com

                     ATTORNEYS FOR DEFENDANT




                              5
         Case 5:17-cv-00879-J Document 97-1 Filed 04/27/20 Page 6 of 6



EXHIBIT 1

                                        Release

       In consideration for at least $_______________ paid to me by Horizontal Well
Drillers LLC in connection with the resolution of the lawsuit Equal Employment
Opportunity Commission and Wilbert Glover v. Horizontal Well Drillers LLC, 17-cv-
00879-PRW (W.D. Okla.), I waive my right to recover for any claims of age or disability
discrimination under the Americans with Disabilities Act of 1990 and the Age
Discrimination in Employment Act of 1967, as amended, that I had against Horizontal
Well Drillers LLC prior to the date of this release and that were included in the claims
alleged in the EEOC’s Complaint in the above-referenced lawsuit.


                                               _______________________________
                                               [Name]




                                           6
